816 F.2d 681
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James MCMILLEN, Plaintiff-Appellant,v.KENTUCKY STATE PENITENTIARY and Jefferson District Court,Defendants-APpellees.
No. 86-5697.
United States Court of Appeals, Sixth Circuit.
April 8, 1987.

1
Before JONES and NORRIS, Circuit Judges, and COOK, District Judge.*

ORDER

2
This case has been referred to a panel of the Court pursuant This to Rule 9(a), Rules of the Sixth Circuit, and we conclude that no oral argument is necessary.


3
While incarcerated at the Jefferson County Jail, plaintiff filed this civil rights action apparently alleging a violation of his rights as the result of his illegal incarceration for delinquent child support.  The case was referred to a magistrate who recommended dismissal of the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  No objections were filed and the district court adopted the magistrate's report and recommendation dismissing plaintiff's case.  This appeal followed.


4
We conclude that because plaintiff failed to file the required objections to the magistrate's report and recommendation he has waived his right to appeal.  Thomas v. Arn, --U.S. ----, 106 S.Ct. 466 (1985);  United States v. Walters, 638 F.2d 947 (6th Cir. 1981).   Plaintiff was aware of this requirement because the magistrate's report clearly stated that the parties were required to file objections or else waive the right to appeal.


5
Therefore, we affirm.  Rule 9(b), Rules of the Sixth Circuit.



*
 The Honorable Julian A. Cook, Jr., U.S. District Judge for the Easten District of Michigan, sitting by designation